DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicants’ election of Group III in the reply filed on October 11, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 2, 3, 5, 8, 9 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Priority
The Examiner notes that the above identified Application claims priority to at least one of an earlier filed Continuation-in-part (CiP) or provisional Application.  Applicants are reminded that each claim, as a whole, must be evaluated for support in the relied upon CiP/provisional Application(s).  I.e. if any portion of a claim fails to find support in the relied upon CiP/provisional Application(s), the claim as a whole is not granted the benefit of the earlier filed CiP and/or provisional Applications' filing date (see MPEP 706.02 (B) and (D) – noting use of the phrase "fully supported").
	In the instant case, the above identified Application has the following groups of effective filing dates:
the filing date of the above identified non-provisional Application (November 19, 2020); and
the filing date of the earlier filed Provisional Application #2 (October 12, 2020); and
the filing date of the earlier filed Provisional Application #1 (November 19, 2019).
See the following Table, which illustrates which claims are eligible for which filing date.  The Examiner notes that this may result in dependent claims being rejected, while the independent claim from which they depend from is allowed!  Again, the Examiner emphasizes that it is each and every claim as a whole which must be evaluated for support.  See MPEP 201.11, Section I-A “Claiming the Benefit of Provisional Applications” and Section 1-B “Claiming the Benefit of Nonprovisional Applications”.

Claim
Effective Filing Date

Notes
1
11-19-2019
Reasonably fully supported by Provisional #1
4, 6, 7
11-19-2020
None fully supported by either Provisional
10,11
11-19-2019
Reasonably fully supported by Provisional #1
12-16, 18-20
11-19-2020
None fully supported by either Provisional
21
11-19-2019
Reasonably fully supported by Provisional #1


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 4, 10, 11, 16 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sridhar et al. (U.S. Patent App. No. 2020/0395162 A1).
Regarding claims 1, 4 and 21, Sridhar et al. disclose an electrical composite assembly (Title; Abstract; and at least Paragraph 0033) comprising a plurality of composite material macro-wires (Figures 1 – 3 and relevant disclosures thereto) each including a magnetic material (Paragraph 0003 and Figures; e.g. elements 11) embedded within a nonmagnetic matrix (Paragraph 0003 and Figures; e.g. element 30), wherein the magnetic material is selected from the group consisting of chains of magnetic nanoparticles and chains of magnetic microparticles (Paragraph 0003), wherein the plurality of composite material macro-wires are included in an electrical component (Paragraph 0003 and Figures 1 – 3).
The limitation(s) “wherein the electrical component is selected from the group consisting of a rotor, a stator, and an electromagnetic shield” is (an) intended use limitation(s) and is not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, composite magnetic materials are well established as being used for a wide variety of applications, from cores, adhering sources (e.g. ‘refrigerator magnets’), rotors, stators, shields, magnetic flux adjusters, etc.  As such, the magnetic structure disclosed by Sridhar et al. is deemed to be clearly capable of performing the intended use of an electromagnetic shield as such a shield is simply a magnetic material in a sheet or body form.
	Regarding claims 10 and 11, Sridhar et al. disclose both nanoparticles and microparticles as suitable for the magnetic particles (at least Paragraph 0003).
	Regarding claim 16, Sridhar et al. disclose that the particles should preferentially be in contact with each other (Figures and at least Paragraphs 0029 and 0050 – 0052). Particles that are in contact necessarily have an inter-distance of 1.0x the average diameter (as the centers of each particle are ½<d> + ½<d> = <d> from each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10 – 16 and 18 – 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sridhar et al. as applied above, and further in view of one or both of Harada et al (U.S. Patent App. No 2009/0242826 A1) and/or Imaoka et al. (U.S. Patent App. No. 2010/0068512 A1) _and_ one or both of Inomata et al. (U.S. Patent No. 4,225,339) and/or Takayama et al. (U.S. Patent No. 4,306,908).
The Examiner notes that this rejection is basically the base reference with teaching references that high frequency behavior is important to cores, as well as shielding material (the bolded references above) and teaching references that it is known in the art that magnetic materials are used for both transformer (cores) and magnetic shields (the two US Patent citations above).
Regarding claims 1, 4, 10, 11, 16 and 21, Sridhar et al. is relied upon as described above.
	The Examiner maintains that Sridhar et al. anticipates the claimed invention for the reasons set forth above, specifically noting that the only distinction is one of Intended Use. However, the Examiner acknowledges that Sridhar et al. fails to explicitly teach the use the magnetic material as an electromagnetic shield, instead disclosing its use as transformers, electric motors, generators, tape heads, etc. (Paragraph 0033).
Should it be shown that the intended use limitation is sufficiently distinct to remove the above claims from anticipation, the Examiner notes that alternative to anticipation, the claimed limitations above are obvious to a person of ordinary skill in the art at the time of Applicants’ invention because the intended use for this class of material is well established as a functionally equivalent use. The Examiner points to Imaoka et al. (Paragraphs 0001 – 0007) which teaches the use of composite magnetic materials similar to that in Sridhar et al., wherein the material can be used in transformers, cores, magnetic recording (tape) devices, as well as for electromagnetic shielding because it has the ability to act on high frequency waves, etc (ibid).  Harada et al. similarly disclose an electromagnetic shielding structure having good high frequency characteristics where network like structures (i.e. similar to the claimed ‘chains’) are especially useful for high frequency characteristics (Paragraphs 0014 – 0023).  Finally, both Inomata et al. (col. 1, lines 1 – 10) and Takayama et al. (col. 1, lines 1 – 13) provides additional explicit teaching that magnetic materials are well established for use as both transformer (cores) and electromagnetic shielding.
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Sridhar et al. to use the magnetic material as an electromagnetic shielding material as taught by one or more of Harada et al. and/or Imaoka et al. since these composite materials are art recognized as useful in both applications due to their high frequency characteristics and/or by Inomata et al. and/or Takayama et al., as magnetic materials (in general) are taught as being used as both transformer (cores) and electromagnetic shielding. Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the use as a transformer (core) and an electromagnetic shield are established as functional equivalents in the field of known uses of magnetic materials, especially composite magnetic materials having good high frequency characteristics.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 6, the Examiner deems that the disclosed polymer matrix materials and epoxy material materials (as taught in Sridhar et al.) are known functional equivalents in suitable non-magnetic matrix materials for composite magnetic bodies, as taught by Harada et al. (at least Paragraph 0047) and/or Imaoka et al. (at least Paragraphs 0183 – 0185).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, all the disclosed polymeric materials and epoxy polymeric materials are functional equivalents in the field of known non-magnetic matrix materials for binding magnetic particles together.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 7, Sridhar et al. teaches that good magnetic properties are desired, which includes a high permeability (Paragraph 0002).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative permeability through routine experimentation, especially given the teaching in Sridhar et al. regarding the desire to use materials having high permeability.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is further evidenced by the Inomata et al. reference, which discloses that achieving magnetic permeabilities above 500 is easily obtainable with various compositions as far back as 1980.
Regarding claims 12 – 15, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an amount of Co, Ni and/or Fe meeting applicants’ claimed alloy composition amounts by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). This rejection is supported by the teachings of Inomata et al. (Title; Abstract; col. 1, lines 1 – 51 and col. 2, lines 50 – 68) and Takayama et al. (Abstract; col. 1, lines 1 – 13 and col. 2, lines 10 – 33) which disclose encompassing CoFeNi alloys as conventional in the magnetic arts as known elemental percentages of Co, Ni and/or Fe.  The Examiner further notes that these are the three most common conventional magnetic elements and a skilled artisan would be well versed in ascertaining the proper percentages of these elements to tailor the magnetic properties of the alloy.
Regarding claims 18 – 20, the Examiner notes that the prior art has provided clear guidance that such a magnetic body is well established in the arts as being used for a variety of applications, including as an electromagnetic shielding structure.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the shape (“disc”) and dimensions (length, width and height) through routine experimentation, especially given the knowledge in the art that shielding materials can be used in a wide variety of applications.  I.e. a skilled artisan would be well versed in being able to shape the shielding material to (obviously) correspond to the size and shape of the object that needs to be shielded.  There is absolutely nothing novel about forming a shield in the shape of a ‘disc’ or with an inner diameter hole, as such structures are readily envisioned by a skilled artisan.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
November 19, 2022